MORIARTY, C.
At the same time that the defendant Frank Wilcox presented to this court his application for order fixing bail in the case involving his conviction of the crime'of murder, he also presented an application for an order fixing bail in another criminal action in which he was being held for trial on the charge of assault with a dangerous weapon. This charge grew out of the same transaction as the murder charge, but the case involving the assault charge has never been tried.
*648As in the murder case, Judge Beck had granted an order fixing defendant’s bail before any application was made to this court, and, for the reasons set forth in the opinion in the murder case (48 S. D. 646, 205 N. W. 708), the application herein will be dismissed.
FOLLEY, P. J., and GATES, J., not sitting.